U.S. Bancorp Fund Services LLC 615 East Michigan Street Milwaukee, WI 53202 December 13, 2013 FILED VIA EDGAR United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Direxion Shares ETF Trust (the “Trust”) File Nos. 333-150525 and 811-22201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the Direxion Financial Bull 1X Shares that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated December 10, 2013 and filed electronically as Post-Effective Amendment No. 96 to the Trust’s Registration Statement on Form N-1A on December 10, 2013. If you have any questions concerning the foregoing, please contact Michael Barolsky of U.S. Bancorp Fund Services, LLC at (414) 765-5586 or Eric S. Purple of K&L Gates LLP at (202) 778-9220. Sincerely, /s/Michael D. Barolsky Michael D. Barolsky, Esq. For U.S. Bancorp Fund Services, LLC
